Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-4, 6-11, 13-16, and 20 have been cancelled.

Claim 5 has been amended to read:

Claim 5:
	A bunting bag for use with a seat having restraining straps, the bunting bag comprising: a flexible bottom panel sized and configured for a contoured fit with the seat; a flexible top panel, detachably coupled to and selectively covering at least a portion of the bottom panel; at least one of the top panel or bottom panel including at least one panel fastener disposed about a periphery thereof for variably attaching the top panel to the bottom panel; the bottom panel further defining an opening and a harness insert interface formed around a periphery of the opening; and a harness insert, the harness insert including a plurality of apertures configured to permit strap member to pass therethrough, the harness insert further being detachably coupled to and removable from the bottom panel via the harness insert interface, 

Claim 12 has been amended to read:

Claim 12:
	A bunting bag for use with a seat having restraining straps, the bunting bag comprising: a flexible bottom panel sized and configured for a contoured fit with the seat, the bottom panel further defining an opening and a harness insert interface formed around a periphery of the opening; a flexible top panel detachably coupled to and selectively covering at least a portion of the bottom panel; and -3- 37014478 1a harness insert, the harness insert including a plurality of apertures configured to permit strap member to pass therethrough, the harness insert further being detachably coupled to and separable from the bottom panel via the harness insert interface, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK